DETAILED ACTION
Claims 1 – 17 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the interest of compact prosecution, the Office proposed an Examiner’s amendment in lieu of a first Non-Final Office Action with objected claims. No agreement was reached. Please refer to the Interview Summary of November 3rd, 2021 for further details.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a nonstatutory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,908,710 (hereinafter ‘710) in view of Zachut, USPGPUB 2010/0155153 (hereinafter “Zachut”). The following table shows a comparison of the claims. The 
Claim 1 of Current Application
Claim 1 of US Patent 10,908,710
1. An elongated stylus configured to be capacitively coupled with a sensor array in an electronic device, wherein the sensor array provides a plurality of electrodes and is controlled by a sensor controller, to indicate a position on the sensor array, the stylus comprising:
An elongated stylus configured to be capacitively coupled with a sensor array that provides a plurality of electrodes and is controlled by a sensor controller, to indicate a position on the sensor array, the stylus comprising: 
a housing having an end in an elongated direction of the housing; a first electrode disposed to at least partially extend from the end of the housing;
a housing having an end in an elongated direction of the housing; a first electrode disposed to at least partially extend from the end of the housing; 
a second electrode disposed around the first electrode; 
a second electrode disposed around the first electrode;
a signal transmit drive circuit configured to transmit a stylus signal to the sensor array; and
a signal transmit drive circuit configured to transmit a stylus signal to the sensor array; and 
a stylus controller configured to control transmission of the stylus signal to the sensor array via at least one of the first electrode and the second electrode; 
a stylus controller configured to control transmission of the stylus signal to the sensor array via at least one of the first electrode and the second electrode;
wherein the stylus controller is configured to transmit the stylus signal to the sensor array via the first electrode in response to a sensor signal transmitted from the sensor controller wirelessly and configured to electrically control the second electrode disposed around the first electrode to transmit the stylus signal to the sensor array via the second electrode; 
wherein the stylus controller is configured to synchronize the transmission of the stylus signal to the sensor array via the first electrode with a sensor signal transmitted from the sensor controller wirelessly and configured to electrically control the second electrode disposed around the first electrode to transmit the stylus signal to the sensor array via the second electrode 
wherein the stylus signal is modulated and distinguishable from the sensor signal that is modulated.
while the transmission of the stylus signal to the sensor array via the first electrode is not performed


It may be noted that claim 1 of the Current Application is essentially the same as that of claim 1 of  ‘710 excepting the last limitation.
Zachut also teaches a stylus and a sensor array, 
wherein the stylus signal is modulated and distinguishable from the sensor signal that is modulated (Zachut para. 72: the stylus signal is modulated in bursts of frequency preferably 20-
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of modulating and distinguishing the stylus signal from the sensor signal taught by Zachut, to the stylus of ‘710. This would have enabled concurrent sensing of a finger and a stylus which is more convenient for a user.
Claim 1 of the instant application is further rejected over claim 1 of US Patent 10521027 and claim 10 is rejected over claim 14 of 10521027 because the limitations are entirely anticipated with slight differences in language.
Claim 1 of the instant application is further rejected over claim 11 of US Patent 10261605 because the limitations are essentially the same, with slight differences in language such as a “conductive tip” and “shield” instead of “first electrode” and “second electrode”, excepting the last limitation which was shown to be taught by Zachut (see above).
Claim 1 of the instant application is further rejected over claim 9 of US Patent 9218073 (hereinafter ‘073) in view of Westhues USPGPUB 2012/0050207 A1 (hereinafter “Westhues”) and Zachut. The limitations are mostly anticipated, with slight differences in language such as a “conductive tip” and “tip shield” instead of “first electrode” and “second electrode”. However, ‘073 fails to explicitly teach wherein the stylus controller is configured to transmit the stylus signal to the sensor array via the first electrode in response to a sensor signal transmitted from the sensor controller wirelessly (Westhues teaches this at para. 40: the stylus receives a synchronization signal transmitted from the sensor controller to all columns of the digitizer simultaneously) and 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Rafi Zachut*, USPGPUB 2010/0155153 A1 (hereinafter “Zachut”) in view of Jonathan Westhues et al*, USPGPUB 2012/0050207 A1 (hereinafter “Westhues”).	*previously cited	
Regarding claim 1, Zachut discloses an elongated stylus (44) configured to be capacitively coupled with a sensor array (12) in an electronic device, wherein the sensor array provides a plurality of electrodes( Fig. 3; para. 89) and is controlled by a sensor controller (para. 91: ASIC 
a housing having an end in an elongated direction of the housing (Zachut Fig. 1 frame 441; para. 75); 
a first electrode disposed to at least partially extend from the end of the housing (stylus tip 440); 
a second electrode disposed around the first electrode (4411); 
a signal transmit drive circuit configured to transmit a stylus signal to the sensor array (para. 81: stylus 44 transmits a pulse 110 to a digitizer 12 shown in Fig. 3); and 
a stylus controller (Fig. 1: transmitting unit 460) configured to control transmission of the stylus signal to the sensor array via at least one of the first electrode and the second electrode (para. 75: both electrodes 440 and 4411 are used to transmit the stylus signal); 
wherein the stylus controller is configured to transmit the stylus signal to the sensor array via the first electrode and configured to electrically control the second electrode disposed around the first electrode to transmit the stylus signal to the sensor array via the second electrode (para. 75: both electrodes 440 and 4411 are electrically controlled to transmit the stylus signal); 
wherein the stylus signal is modulated and distinguishable from the sensor signal that is modulated (para. 72: the stylus signal is modulated in bursts of frequency preferably 20-40KHz, which is other than frequencies used to detect fingers- “Typically, pulse generator 420 generates pulses having a frequency content other than the frequencies typically used to detect finger touch on a digitizer. Typically, a frequency of burst signal of stylus 44 is orthogonal to the frequencies 
However, Zachut’s stylus controller is autonomous and therefore Zachut fails to teach the stylus controller transmitting the stylus signal in response to a sensor signal transmitted from the sensor controller.
Westhues also teaches a similar stylus transmission and digitizer system (Fig. 3; para. 50 stylus controller 320), 
wherein the stylus controller is configured to transmit the stylus signal to the sensor array in response to a sensor signal transmitted from the sensor controller wirelessly (Westhues para. 40-41: the stylus receives a synchronization signal transmitted from the sensor controller to all columns of the digitizer simultaneously).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique of a synchronization sensor signal transmitted from the sensor controller taught by Westhues, to the stylus of Zachut. According to Westhues para. 41, “the stylus may initially reset its timebase when it receives a synchronization pulse” which enables it to determine its position and set its own timing. 

Regarding claim 2, Zachut modified by Westhues discloses the elongated stylus of Claim 1, wherein the sensor signal is code modulated (Zachut Fig. 2; para. 64,71,77-78,82-84: an encoder may use various methods to encode the modulated pulse generated by a pulse generator 420, for example from para. 84, a pulse indicating pressure may be digitally encoded).

Regarding claim 6, Zachut modified by Westhues discloses the elongated stylus of Claim 1, wherein the stylus controller is configured to synchronize the transmission of the stylus signal 

Regarding claim 7, Zachut modified by Westhues discloses the elongated stylus of Claim 1, wherein the stylus controller is configured to synchronize the transmission of the stylus signal with a synchronization signal transmitted using the sensor controller (Westhues para. 40-41: please refer to the discussion of claim 1. The signal transmitted on all of the columns is transmitted by the sensor controller).

Regarding claim 8, Zachut modified by Westhues discloses the elongated stylus of Claim 1, wherein the stylus controller is configured to synchronize the transmission of the stylus signal with a timing data signal transmitted from the electronic device (Westhues para. 40-41: please refer to the discussion of claim 1. The timing data signal is the synchronization signal. The signal transmitted on all of the columns is transmitted by the sensor controller on the electronic device).

Regarding claim 9, Zachut modified by Westhues discloses the elongated stylus of Claim 1, wherein the stylus signal is phase modulated, frequency modulated, amplitude modulated, or code modulated (Zachut para. 71,82-83: signal modulation is used to encode information such as eraser mode or pressure mode of the stylus. From para. 82, frequency or phase modulation may be 
Allowable Subject Matter
Claims 3–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, suggests the elongated stylus wherein when the stylus signal is transmitted to the sensor array via the second electrode, the stylus signal is not transmitted to the sensor array via the first electrode. The closest prior arts including Zachut and Oda who teach transmitting a stylus signal to a sensor array via a second electrode, do so in conjunction with a first electrode because they are used for grounding or for producing frequency differences in comparison with the first electrode.
Claims 10–17 are allowed for the reasons stated above.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Oda is also considered to teach the majority of the limitations of claim 1 and may be used in the place of Zachut.
Conclusion
It is suggested combine the limitations of claim 3 into independent claim 1 in order to distinguish the rejected claims over the prior art of record, as suggested during the interview of November 3rd, 2021.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3646